Citation Nr: 0934857	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claim for entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for cervical spine 
arthritis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
Veteran's claim of service connection for a low back 
disorder, but denied service connection, and denied service 
connection for cervical spine arthritis and hypertension. 

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back disorder 
was previously 
denied in a June 1989 RO decision.  The Veteran did not 
appeal that decision.

2.  Evidence received since the June 1989 decision includes 
some evidence which is not cumulative or redundant, and which 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1989 RO decision that denied service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.201, 20.302 
(2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disorder.  8 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009) (VCAA), and that since it has 
determined that the evidence supports the reopening of the 
Veteran's claim, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the Veteran.  In 
addition, now that the claim is reopened, it and the 
remaining issues on appeal are being remanded for further 
development.

In a June 1989 rating decision, the RO denied the Veteran's 
claim for service connection for a low back disorder.  In a 
June 2004 rating decision, the RO reopened the claim and 
denied service connection.  While the RO found that new and 
material evidence had been submitted to reopen the Veteran's 
claim for service connection for a low back disorder, the 
Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Veteran did not appeal the June 1989 decision denying his 
claim for service connection for a low back disorder.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the June 1989 decision became final 
because the appellant did not file a timely appeal.

The claim for service connection for low back pain may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the service medical records, the post-service 
medical records, and the Veteran's statements.  VA found that 
the records did not show evidence of residuals of disease or 
injury of the lumbosacral spine or a relationship between any 
current disability and the Veteran's service, and the claim 
was denied.

The Veteran applied to reopen his claim for service 
connection for a low back disorder in February 2004.  The 
Board finds that the evidence received since the last final 
decision was not previously submitted to agency decision 
makers and relates to an unestablished fact necessary to 
substantiate the claim. 

Newly received evidence includes VA, military, and private 
treatment records, including a statement from a military 
physician noting the Veteran's history of low back pain since 
service, and a February 2005 VA examination opinion as to 
whether the Veteran's low back pain was incurred in or 
aggravated during service.  That evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disorder, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo 
basis, as addressed below.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.


REMAND

Having reopened the claim for service connection for low back 
pain, the Board has reviewed the evidence of record and noted 
that there is in-service evidence of continuous complaints of 
and treatment for low back pain over the period of 1968 to 
1988, numerous post-service VA, military, and private 
treatment records that refer to the Veteran's low back pain 
and continuous treatment for it, a February 2005 VA 
examination that notes some degeneration in the low back but 
otherwise does not provide a clear diagnosis, and a military 
physician's statement noting the Veteran's history of low 
back pain since service.  However, none of these records 
provides a clear diagnosis of the Veteran's current low back 
pain.  Consequently, the Board finds that the Veteran should 
be afforded an appropriate VA examination to determine the 
Veteran's current low back diagnosis, if any, and for an 
opinion as to whether it is at least as likely as not that 
any low back disability is related to the Veteran's period of 
active service.  

With respect to the claim for service connection for cervical 
spine, the Veteran's service treatment records show several 
complaints of and treatment for upper back and neck pain.   
The Board again notes that the Veteran did serve as a 
construction equipment technician for almost 20 years in 
service, and thus, may have experienced additional stress on 
his cervical spine.  In addition, there is a current 
diagnosis of cervical spine arthritis.  The Board notes that, 
in his February 2005 opinion, a VA examiner stated that it 
would be speculation to associate the Veteran's present back 
problems with any event in service.  However, the Board finds 
that this examiner's opinion is not probative, because a 
complete review of the file was not indicated, nor does the 
examiner provide a clear analysis before coming to his 
conclusion.  Therefore, the Board finds that the Veteran 
should also be afforded an appropriate VA examination and 
opinion as to whether it is at least as likely as not that 
the Veteran's cervical spine arthritis is related to service.  

Finally, the Veteran asserts that he suffers from 
hypertension, because he takes medication for his back 
problems.  He claims that he has been experiencing this side 
effect of back pain medication for many years.  The Veteran 
is currently diagnosed with hypertension and has had 
continued showings of elevated blood pressure throughout his 
treatment from May 1999 to February 2004.   The Board, 
therefore, finds that the Veteran should also be afforded an 
appropriate VA examination and opinion as to whether it is at 
least as likely as not that the Veteran's hypertension is 
related to any of the medications taken for diagnosed back 
conditions, including the currently diagnosed cervical spine 
arthritis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA medical examination to 
provide a clear diagnosis, if any, 
associated with low back pain.  The 
examiner should also determine the nature 
and etiology of the established diagnosis, 
if any.  The claims file should be made 
available for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
be requested to state whether it is at 
least as likely as not (50 percent 
probability or more) that any current low 
back disability is related to the 
Veteran's period of active service and the 
problems experienced by the Veteran 
therein relative to the low back.  

2.   The Veteran should be afforded an 
appropriate VA medical examination to 
determine the nature and etiology of his 
cervical spine arthritis.  The claims file 
should be made available for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's cervical spine arthritis is 
related to the Veteran's period of active 
service and the problems experienced by 
the Veteran therein relative to the upper 
back.  

3.  The Veteran should be afforded an 
appropriate VA medical examination to 
determine the nature and etiology of any 
current hypertension.  The claims file 
should be made available for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current hypertension is related to the 
medication for the Veteran's back 
problems, including his currently 
diagnosed cervical spine arthritis.  

4.  After the completion of any additional 
development deemed appropriate in addition 
to that requested above, the Veteran's 
claims should be readjudicated.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


